DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 09/20/2018 is entered.  Claims 3, 5, 6, 10, and 12 are amended claims.  Claims 1-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not sufficiently and adequately describe the broad genus of compounds recited in claim 1 in order to show applicant had full possession of the scope of the any group and B-C bond lengths are any of 1.48 angstroms or less.  The exemplified compounds specifically described are not representative of the breadth of derivatives of the instant claims and it is unclear which compounds having the required skeletal groups would also have the desired characteristic of the recited bond length range.  MPEP 2163.03 V. sets forth “An original claim may lack written description support when…a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Elli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’ Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  Only a more narrow species group of compounds has been clearly described within the specification.  One of ordinary skill would not understand applicant to have been in possession of the broadly claimed genus of compounds encompassing any possible polycyclic boron-carbon bonding containing compounds with 1.48 angstrom or less B-C bond lengths based upon the more narrowly described species encompassing a very limited number of core polycyclic groups discussed within the disclosure at 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims dependent upon claim 1 are included in the rejection based upon their dependency.
Claim 1 recites boron-carbon bonds of 1.48 angstroms or less.  The range encompasses the lower limit of zero, which does not appear to be possible for bonds between carbon and boron to be present.  The limitation is considered indefinite.  Clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al., The Journal of Physical Chemistry C, 2013, 117, pages 14999-15008.
Tai et al. teaches the following compound:

    PNG
    media_image1.png
    721
    740
    media_image1.png
    Greyscale

In the above compound, each X may be O (see abstract and Figure 1, compound “4” on page 15000).  The compound is the same as applicant’s compound “B3”, which has C-B bond distances of 1.47 angstroms (see instant compound No. 1, B3, Table at par. [0120] of the published instant application).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al., The Journal of Physical Chemistry C, 2013, 117, pages 14999-15008.
Tai et al. is relied upon as set forth above for the rejection of claim 1.  
Tai et al. teaches compound “4” (see abstract), which is the same as instant compound “B3” as discussed above.   Tai et al. does not specifically describe a device embodiment example comprising the compound “4”; however, Tai et al. sets forth a purpose of making heteropolycyclic compounds is to arrive at semiconductor material suitable for use in organic electronic devices such as organic light emitting diodes, organic field-effect transistors, and organic photovoltaic cells (see “1. Introduction” section on page 14999).  The reference concludes the derivative has properties rendering the material as a good candidate as a p-type semiconductor (see “4. Conclusions” section on pages 15004-15005).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the disclosed material in organic electronic device structures such as organic light emitting diodes, organic field-effect transistors, and organic photovoltaic cells, because one would expect the material to be a useful functional semiconductor material within .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of co-pending Application No. 16/087,801 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while ‘801 does not specifically comprise a recitation of bond length for the claimed compounds, ‘801 claims at least some compounds that are within the formula definition of instant claim 5.  Since compounds of the same structure are claimed, the bond length as recited in the instant claims is considered to be inherently present in compounds of ‘801.  Therefore, given the overlap between the present claims and the co-pending claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by co-pending Application No. 10/087,801 and encompassed by the scope of the present claims and thereby arrive at the present invention. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as relevant to the art of the endeavor:
Saito et al., J. Am. Chem. Soc., (2012), 134, pages 9130-9133 teaches polycyclic boron centric compounds (see abstract and Figure 1). Bond lengths between C-B are taught as longer than 1.48 angstroms (see page 9131, right column and page 9133 left column).
Hashimoto, Sigma “Synthesis of Polycyclic Aromatic Compounds with Heteroatom Junctions via Tandem Hetero-Friedel Crafts Reactions (Dissertation), Kyoto University, Issue Date 03-25-2013, discusses B-N bond containing aromatic molecules.
Escande et al, Chem. Commun., (2015), Vol. 51, pages 6257-6274 discusses B-C bond lengths in polycyclic compounds (see page 6267 right column) longer than 1.48 angstroms.
US 10,301,328 B2 teaches polycyclic organoboron compounds (see col. 42 and col. 90, claim 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786